DETAILED ACTION
Claims 1-7, 10-12, and 15-21 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The instant application has been docketed to a new Examiner.  Upon further consideration, the restriction requirement mailed 3/14/2022 is withdrawn and is void.
The instant office action is deemed to be a second restriction requirement on the merits.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 and 17-18, drawn to a circular zymogen of ribonuclease 1 (RNase 1) having (i) a truncated C-terminus and (ii) either a wild-type N-terminus or a truncated N-terminus that are connected by a bridge that comprises a proteolytic cleavage site, wherein the truncated C-terminus has at least 4 residues truncated and the truncated N-terminus has 1 to 6 residues truncated, and/or wherein the circular zymogen is inactivated greater than 104-fold relative to the catalytic activity of wild-type RNase 1, and/or wherein the circular zymogen of RNase 1 is activated by cleavage of the proteolytic cleavage site by a specific protease resulting in a catalytic activity less than 2-fold less than the catalytic activity of wild type RNase 1.
II. Claims 10-12, drawn to a circular zymogen of ribonuclease 1 (RNase 1) having (a) native termini that are connected by a bridge that comprises a proteolytic cleavage site and has less than 12 residues, and/or (b) a His119 residue, wherein an alpha carbon on the His119 residue is displaced by greater than 1 angstrom relative to His119 in wild-type RNase 1, and/or (c) a His12 residue, wherein an alpha carbon on the His12 residue is displaced by greater than 1 angstrom relative to His12 in wild-type RNase 1.
III. Claims 15-16, drawn to a circular zymogen of ribonuclease 1 (RNase 1) comprising an amino acid sequence of His12-X-P-X'-His119, wherein His12 is a histidine-12 residue, X is a sequence of 1 or more amino acid residues, X' is a sequence of 1 or more amino acid residues, P is a proteolytic cleavage site, His119 is a histidine-119 residue, and the number of residues in His12-X-P-X'-His119 is less than 30 residues.
III. Claims 19-21, drawn to a method of treating a subject, comprising: administering to a subject having a disorder characterized by a specific protease, an effective amount of the circular zymogen of claim 1, wherein the proteolytic cleavage site is cleaved by the specific protease.
The inventions are independent or distinct, each from the other because:
Inventions of groups 1-3 and 4 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the peptides of group 1 can be used in materially different method, e.g., preparation of antibodies against the peptides.
Inventions of groups 1-3 are directed to related compositions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to distinct sequences with specific bridges and proteolytic sites.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Each group of invention has separate classification and separate status in the art.  Further, each group of invention requires a different field of search in different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Zymogen sequence (Groups 1-4)
Bridge sequence (Groups 1-4)
Proteolytic cleavage site/specific protease that recognizes the cleavage site (groups 1-4)
Specific disorder to be treated (Group 4)

Examiner notes that species elections are for initial search purposes.  Species will be rejoin as warranted during prosecution.  Examiner further notes that the elected species allow for different combination searches of the prior art.

The species are independent or distinct because the amino acid sequences are different due to the different amino acid contents, leading to different structures and chemical/physical properties.  Further, search for one would not necessarily lead to the other.  Additionally, a search for a recited zymogen would not necessarily lead to art relating to a method of treatment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 1-7, 10-12, and 15-21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is an examination and search burden for these patently distinct species due to their mutually exclusive characteristics.  The species require different field of search (e.g., searching different classes/subclasses or electronic sources, or employing different search queries); and/or the prior art applicable to one species would not necessarily be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 USC 101 and/or 35 USC 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

If Group 1 is elected, Applicant is required to elect a single disclosed species of i) zymogen sequence; ii) bridge sequence; and iii) combination of proteolytic cleavage site and corresponding protease.  
If group 2 elected, Applicant is required to elect a single disclosed species of i) zymogen sequence; ii) bridge sequence; and iii) combination of proteolytic cleavage site and corresponding protease.  
If group 3 is elected, Applicant is required to elect a single disclosed species of i) zymogen sequence; ii) bridge sequence; and iii) combination of proteolytic cleavage site and corresponding protease.  
If group 4 is elected, Applicant is required to elect a single disclosed species of i) zymogen sequence; ii) bridge sequence; iii) combination of proteolytic cleavage site and corresponding protease; and iv) a disorder to be treated with the zymogen.  

The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written restriction/election requirement whenever said restriction/election is deemed complex (see MPEP § 812.01).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654